                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                              CASE NO. l:18-cv-00837-CCE-JEP


MICKEY DALE SNOW,

                      Plaintiff,

               V.
                                                              MOTION TO DISMISS
                                                             AMENDED COMPLAINT
BERKSHIRE HATHAWAY,INC.,
GREENSBORO NEWS & RECORD,LLC,
DANIEL P. FINNEGAN,DANIELLE
BATTAGLIA and BH MEDIA GROUP,
INC.


                      Defendants.



       NOW COME Defendants BH Media Group, Inc. and Daniel Finnegan,

pursuant to Rule 12(b)(1) ofthe Federal Rules of Civil Procedure, and respectfully move the

Court to dismiss plaintiffs Amended Complaint[DE 21].' As grounds for this motion,
defendants assert that this court lacks subject matterjurisdiction over plaintiffs complaint and

also that plaintiffs purported amendment is untimely pursuant to Federal Rule of Civil

Procedure 15(a)(1)(B). In compliance with Local Rules 7.1 and 7.2 this Motion is accompanied

by a supporting memorandum oflaw.

       Respectfully submitted January 22,2019.

                                     /s/ C. Amanda Martin
                                      C. Amanda Martin
                                      N.C. State Bar No. 21186


1 Because an amended complaint, if valid, supersedes his original complaint,
rendering the original complaint and motion to dismiss a nullity, defendant
Finnegan provides this response to plaintiffs amended complaint. Hoefling v. City
of Miami,811 F.3d 1271, 1277(11th Cir. 2016)(When plaintiff"filed the second
amended complaint, the first amended complaint(and its attached exhibits) became
a legal nulHty.")




       Case 1:18-cv-00837-CCE-JEP Document 37 Filed 01/22/19 Page 1 of 3
                        STEVENS MARTIN VAUGHN & TADYCH,PLLC
                        1101 Haynes Street, Suite 100
                        Raleigh, NC 27604
                        Telephone: 919-582-2300
                        Facsimile: 866-593-7695
                        Email: amartin@smvt.com




Case 1:18-cv-00837-CCE-JEP Document 37 Filed 01/22/19 Page 2 of 3
                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing document was electronically filed
with the Clerk of Court using the CM/ECF system, which will send notice ofsuch filing to the
following registered CM/ECF user:

       Mickey Dale Snow
       698 S. Linden Drive
       Suite lOOF
       Eden, NC 27288

       Served January 22,2019.

                                           /s/ C. Amanda Martin
                                           C. Amanda Martin
                                           NC State Bar No. 21186
                                           STEVENS MARTIN VAUGHN & TADYCH,PLLC
                                           1101 Haynes Street, Suite 100
                                           Raleigh, NC 27604
                                           Phone: 919-582-2300
                                           Facsimile: 866-593-7695
                                           Email: amartin@smvt.com




      Case 1:18-cv-00837-CCE-JEP Document 37 Filed 01/22/19 Page 3 of 3
